     Case 1:20-cv-02791-JPB-CCB Document 40 Filed 08/31/20 Page 1 of 28




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

RHONDA JONES, et al.,                          )
                                               )
      Plaintiffs,                              )      CIVIL ACTION
                                               )
v.                                             )      FILE NO. 1:20-CV-02791-JPB
                                               )
VICTOR HILL, et al.                            )
                                               )
      Defendants.                              )

     DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS

           I.       ARGUMENT AND CITATION TO AUTHORITY

A.    Plaintiffs Do Not Have Standing to Bring This Lawsuit

      1.     Plaintiffs Only Allege a Speculative Injury

      Defendants established in their initial brief that Plaintiffs’ prospect of future

injury, which can be boiled down to a fear of contracting COVID-19, is only

speculative which is insufficient for standing. Gagliardi v. TJCV Land Tr., 889 F.3d

728, 734 (11th Cir. 2018) (“an injunction cannot be fashioned when the prospect of

future injury is only speculative; again, there must be a ‘likelihood of substantial and

immediate irreparable injury.’”).

      Plaintiffs respond that the risk of future injury is not speculative because

COVID-19 is highly contagious, has killed hundreds of thousands of Americans,

jails generally are considered high-risk, and numerous jails have had outbreaks.


                                         -1-
     Case 1:20-cv-02791-JPB-CCB Document 40 Filed 08/31/20 Page 2 of 28




(Doc. 37, pp. 9-10.) But these are precisely the types of vague allegations and

assertions that are insufficient to establish standing. Plaintiffs only speculate they

will be exposed to COVID-19, speculate they may contract COVID-19, and

speculate they would suffer injury thereby. Plaintiffs merely posit the same general

fears shared by those outside the Jail and the world.

      Plaintiffs also respond that the Jail has inmates that are infected with COVID-

19 and lean on this allegation as an attempt to prove a non-speculative prospect of

future injury; however, this contention fails too because it does not in and of itself

establish a “realistic danger” of future injury beyond an assertion that is

“hypothetical or conjectural.” Fla. State Conference of the NAACP v. Browning,

522 F.3d 1153, 1159 (11th Cir. 2008). In fact, the Jail has had a very low infection

rate (Doc. 31-1, p. 8), and to this date, Plaintiffs have not contracted COVID-19.

Plaintiffs’ complaint, moreover, is devoid of any allegations regarding what level of

exposure leads to contracting COVID-19, and is further devoid of any specific or

scientific data, including any data on how long an individual must be exposed to

COVID-19 and to what viral load, before contracting the virus.1 The failure to plead

such facts leaves Plaintiffs’ complaint riddled with general fears of what could occur

anywhere, which is fatal to Plaintiffs proving they have standing. See Wooden v.


1
  For purposes of a simple analogy, exposure to the sun does not mean one will
receive a sunburn, and simply stating same does not prove an injury-in-fact.

                                        -2-
     Case 1:20-cv-02791-JPB-CCB Document 40 Filed 08/31/20 Page 3 of 28




Bd. of Regents of the Univ. Sys., 247 F.3d 1262, 1284 (11th Cir. 2001). Therefore,

because the likelihood of future injury at the Jail is mere guesswork, and the risk of

contracting COVID-19 may be greater outside the Jail, Plaintiffs lack standing to

seek injunctive relief from the Court. Gagliardi, 889 F.3d at 734.

      2.     Failure to Establish Redressability

       In their initial brief, Defendants established that Plaintiffs cannot establish

redressability because they failed to name the medical provider at the Jail,

CorrectHealth, LLC (“CorrectHealth”), as a party. Indeed, the Eleventh Circuit

recently explained, “[t]o satisfy the causation requirement of standing, a plaintiff’s

injury must be ‘fairly traceable to the challenged action of the defendant, and not the

result of the independent action of some third party not before the court.’” Jacobson

v. Fla. Sec’y, 957 F.3d 1193, 1207 (11th Cir. 2020).

      In response, Plaintiffs contend that naming CorrectHealth is not necessary for

standing because Defendants “are responsible for operating the Jail and providing

for Detainees’ needs.” (Doc. 37, p. 14.) There are no allegations in the complaint,

however, to show that the Sheriff has control over any of the medically-related

decisions by CorrectHealth and its staff, and the Sheriff is not a medical professional.

Plaintiffs do not dispute that CorrectHealth is the entity that actually provides for the

the medical care and treatment of detainees and inmates at the Jail. Based on this

responsibility, medical providers can be subject to liability under Section 1983. The


                                          -3-
     Case 1:20-cv-02791-JPB-CCB Document 40 Filed 08/31/20 Page 4 of 28




Eleventh Circuit has “held that the employees of a private entity hired by a county

to provide medical care to jail inmates . . . [are] subject to liability under § 1983.”

Ort v. Pinchback, 786 F.2d 1105, 1107 (11th Cir. 1986). Because CorrectHealth is

held responsible for its own actions, it is a required party to this action for purpose

of redressability.

      Finally, Plaintiffs contend that if CorrectHealth is a necessary party, the Court

should join it as a party rather than dismiss for lack of standing. (Doc. 37, p. 15.)

However, Plaintiffs ignore the fact that the Court would be without jurisdiction to

join nonparties. Jacobson, 957 F.3d at 1209 (“If a plaintiff sues the wrong defendant,

an order enjoining the correct official who has not been joined as a defendant cannot

suddenly make the plaintiff’s injury redressable.”). Therefore, Plaintiffs’ complaint

should be dismissed because they have not adequately named a required party and

have failed to allege facts sufficient to support standing.

B.    Plaintiffs’ Redundant Official Capacity Claims Are Subject to Dismissal

      Defendants established in their initial brief that it is redundant to sue any of

the Sheriff’s employees in their official capacities because the Sheriff is a party to

this suit. In response, Plaintiffs contend that naming the Sheriff’s employees in their

official capacities is proper because they are seeking injunctive relief. (Doc. 37, pp.

16-17.) However, Plaintiffs have brought claims under Section 1983, and the

Eleventh Circuit has made clear that “when an officer is sued under Section 1983


                                         -4-
     Case 1:20-cv-02791-JPB-CCB Document 40 Filed 08/31/20 Page 5 of 28




in his or her official capacity, the suit is simply another way of pleading an action

against an entity of which an officer is an agent.” Busby v. City of Orlando, 931 F.2d

764, 776 (11th Cir. 1991). Moreover, none of the cases cited by Plaintiffs involve a

sheriff’s management of the conditions of a jail, and Plaintiffs even acknowledge

that it is the Sheriff’s responsibility to “operate the Clayton County Jail system…and

to ensure safe and sanitary conditions of conferment.” (Doc. 37, p. 23.) Therefore,

the official capacity claims against the Sheriff’s staff are redundant and unnecessary.

Purcell v. Toombs Cnty., 400 F.3d 1313, 1325 (11th Cir. 2005).

C.    Plaintiffs Fail to Prove They Satisfied the PLRA’s Requirement to
      Exhaust Administrative Remedies Before Filing Suit

      As established in Defendants’ initial brief, Plaintiffs failed to satisfy the

PLRA’s requirement that they exhausted all available administrative remedies

before filing a lawsuit regarding the Jail’s conditions, which warrants dismissal. This

result should not shock Plaintiffs’ counsel, as the ACLU’s own PLRA practice guide

warns “[i]f you file a lawsuit in federal court before taking your complaints through

every step of your prison’s grievance procedure, it will almost certainly be

dismissed.” American Civil Liberties Union, KNOW YOUR RIGHTS: THE PRISON

LITIGATION          REFORM           ACT         (PLRA),           available         at

https://www.aclu.org/sites/default/files/images/asset_upload_file79_25805.pdf

(last visited Aug. 25, 2020).



                                         -5-
     Case 1:20-cv-02791-JPB-CCB Document 40 Filed 08/31/20 Page 6 of 28




      1.     Challenge to the Availability of the Grievance Procedure Fails

      In their response, Plaintiffs state that the Grievance Procedure was somehow

unavailable to them and that a detainee need not exhaust unavailable remedies.

(Doc. 37, pp. 19-20.) While “[a]n administrative procedure that is unknown and

unknowable is unavailable,” Presley v. Scott, 679 F. App’x 910, 912 (11th Cir.

2017), the Grievance Procedure at the Jail is neither of these things. Plaintiffs assert

that Defendants have not shown that Plaintiffs “were informed of the grievance

policy or its rules so that it would be ‘practically’ capable of use.” (Doc. 37, p. 19.)

Yet, Defendants have submitted declarations from a lieutenant and an inmate at the

Jail to show that inmates are educated about the Grievance Procedure during

orientation and that grievances are available via the Kiosk. (Gibson Declaration;

Demarco May Declaration.) These facts are not conclusory, as Plaintiffs contend,

but instead are conclusive in establishing that inmates are informed and well aware

about the Grievance Procedure.2        Additionally, Plaintiffs’ complaint, and the

evidence submitted by Defendants, establish that Plaintiffs are aware of the Kiosk

grievance process because they utilized it. (Doc. 1, pp. 22, 24, 48–51.) Plaintiffs’

Kiosk entries undercut any contention that the process was unknown or unavailable



2
 While the factual statement is brief, it is not a conclusory statement, as a conclusory
statement would be simply stating inmates know of the Grievance Procedure. See
Rogers v. Evans, 792 F.2d 1052, 1062 n.9 (11th Cir. 1986) (“The affidavit is phrased
in conclusory terms without citing facts.”).
                                         -6-
     Case 1:20-cv-02791-JPB-CCB Document 40 Filed 08/31/20 Page 7 of 28




to them. Plaintiffs were informed of the Grievance Procedure, it was capable of use,

and it was used thereby showing Plaintiffs understand how to grieve according to

the Grievance Procedure. Presley, 679 F. App’x at 912.

      Next, Plaintiffs contend that the Grievance Procedure describes a paper-based

protocol not used at the Jail. (Doc. 37, pp. 20-21.) While the written Grievance

Procedure technically does not refer to the Kiosk, this is immaterial because the

process is the same. The Grievance Procedure, moreover, adequately explains

submitting grievances and appeals therefrom, and inmates are educated at

orientation how to use the Kiosk, which Plaintiffs had no trouble doing here.

(Gibson Decl.; May Decl.) The Grievance Procedure is understood and available

under the PLRA. Therefore, Plaintiffs’ contention is unpersuasive.

      2.     No Class Certification

      In their response, Plaintiffs continually refer to “class members” and “class

representatives” in their discussion of the PLRA’s exhaustion requirement and

contend that they have satisfied “vicarious exhaustion.” (Doc. 37, p. 21.) Vicarious

exhaustion is only available when a class has been certified, but because no class has

been certified, the Court is to only look to the grievances filed by the named

Plaintiffs. See Chandler v. Crosby, 379 F.3d 1278, 1287 (11th Cir. 2004) (“We hold

that a class of prisoner-plaintiffs certified under Rule 23(b)(2) satisfies the PLRA’s

administrative exhaustion requirement through ‘vicarious exhaustion,’ i.e., when


                                        -7-
     Case 1:20-cv-02791-JPB-CCB Document 40 Filed 08/31/20 Page 8 of 28




one or more class members has exhausted his administrative remedies with respect

to each claim raised by the class.”). This matter has not been certified as a class

action, and no class members or class representatives exist. Baxter v. Palmigiano,

425 U.S. 308, 310 n.1 (1976) (“Without such certification and identification of the

class, the action is not properly a class action.”). Therefore, Plaintiffs’ contention

lacks merit.

      3.       Challenge to the Exhaustion of the Grievance Procedure Fails

      Finally, Plaintiffs contend that Defendants have not met their burden to show

that the named plaintiffs failed to exhaust the Grievance Procedure. (Doc. 37, pp.

22-26.) Regarding Plaintiff Jones’ appeal with Entry ID 248051, Plaintiffs claim

that the appeal response of “Resolved Substantiated” “indicated that the grievance

was addressed on the merits on appeal” and because of this the “procedurally

defective grievance properly exhausts a prisoner’s claim for purpose of § 1997e(a).

(Doc. 37, p. 32.) Plaintiffs conflate the words “grievance” and “appeal” and refer to

Jones’ appeal as a “grievance” when it is only an appeal. Because inmates may

“only address one area of concern per Grievance Form” the only topic that could

have been addressed in Plaintiff Jones’ appeal would have been the topic she first

grieved about in her grievance, an issue with texting, and not any new issues raised

in her appeal. (Doc. 23-2, p. 4, 8.). Therefore, the response to her appeal only dealt

with the one issued on appeal—the texting issue—and this issue is what was


                                        -8-
     Case 1:20-cv-02791-JPB-CCB Document 40 Filed 08/31/20 Page 9 of 28




“Resolved Substantiated,” as the texting issue was first “Resolved Unsubstantiated”.

Plaintiff Jones then appealed, and on appeal, the texting issue was “Resolved

Substantiated.” The new topics found in the appeal could not have been “Resolved

Substantiated,” as they were outside the topic on appeal, and the purpose of an appeal

is to appeal the original grievance and its topics. Any new topics found in the appeal

would not have been resolved on the merits, and therefore, Plaintiff Jones has not

exhausted the grievance procedure in relation to her allegations in the complaint.

      As for Plaintiff Singleton’s grievance with Entry ID 243732, Plaintiffs claim

that it “was undecided nearly two months after Singleton filed it” is incorrect, as the

grievance has been replied to with the language “All issues have been addressed.”

(Doc. 37, p. 32; Doc. 23-2, p. 18.) Plaintiffs admit this language is found in the reply,

but state that the language “meant that Singleton had obtained all the relief that was

available and thus was not required to file an appeal.” (Doc. 37, p. 32.) This

statement is incorrect, because if Plaintiff Singleton did not agree that “[a]ll issues

have been addressed” then he would have needed to file an appeal, the choice to not

appeal means Plaintiff Singleton failed to exhaust the available administrative

remedies.

      Regarding Plaintiff Mitchell, Plaintiffs contend “Defendants have not shown

that Mitchell was informed of how to file a grievance appeal.” However, all inmates

are told about the grievance procedure at orientation, and Defendants have produced


                                          -9-
     Case 1:20-cv-02791-JPB-CCB Document 40 Filed 08/31/20 Page 10 of 28




Lieutenant Gibson’s declaration containing this specific fact. (Doc. 23-2, pp. 1–3.)

Further, Plaintiff Mitchell has filed grievances—but failed to exhaust the grievance

procedure—thereby showing that the grievance procedure was known, available,

and in fact used by Plaintiff Mitchell. (Doc. 23-2, pp. 12–14.) Most importantly,

Plaintiff Mitchell is no longer incarcerated at the Jail, as Plaintiffs concede, which

“moot[s] his claims” and his claims are no longer at issue. (Doc. 37, p. 11 n. 1.)

Smith v. Allen, 502 F.3d 1255, 1267 (11th Cir. 2007) (“[t]he general rule in our

circuit is that a transfer or release of a prisoner from prison will moot that prisoner’s

claims for injunctive and declaratory relief.”).3

      Regarding Plaintiff Watkins, after reviewing the Jail’s files for any grievances

submitted by Plaintiffs, Lieutenant Gibson attached the grievances found through

this procedure to his declaration. (Doc. 23-2, ¶ 4.) Plaintiffs seem to take issue with

the wording in Lieutenant Gibson’s declaration where it states “the grievances I have

located,” but this issue is immaterial, as the grievance Lieutenant Gibson has located,

through his thorough review of the Clayton County Jail files, would be “any

grievances submitted by” the Plaintiffs. (Doc. 23-2, ¶ 4; Doc 37, p. 25.) And any of

the grievances submitted by the Plaintiffs, including any by Plaintiff Watkins, have


3
 See also Zatler v. Wainwright, 802 F.2d 397 (11th Cir. 1986) (“[i]n view of Zatler’s
release, we find that his claims for declaratory and injunctive relief are now moot.”);
Wahl v. McIver, 773 F.2d 1169, 1173 (11th Cir. 1985)(“[a]bsent class certification,
an inmate’s claim for injunctive and declaratory relief in a section 1983 action fails
to present a case or controversy once the inmate has been transferred.”).
                                         - 10 -
     Case 1:20-cv-02791-JPB-CCB Document 40 Filed 08/31/20 Page 11 of 28




been attached to his declaration, with no more or no less. Therefore, an absence of

grievances by Plaintiff Watkins means Plaintiff Watkins did not file any grievances

during the time of Plaintiff Watkins’ incarceration.

      Even if this Court were to find Plaintiffs have satisfied the exhaustion

requirement, Plaintiffs have only grieved about sanitization of phones, masks,

cleaning supplies, disinfectant, and COVID-19 tests. (Doc 23-2, p. 7–26.) Meaning,

the Court should limit Plaintiffs’ claims only to these specific items of concern

brought to the Jail staff’s attention. Sylvester v. Chandler, No. 07 C 50050, 2010

U.S. Dist. LEXIS 88683, at *13 (N.D. Ill. Aug. 27, 2010) (“Because the June

grievance failed to identify misconduct or describe those who treated him badly, it

did not provide the prison with any opportunity to address plaintiff’s concern that he

was being abused by Dixon nurses. Accordingly, the court finds that plaintiff did not

exhaust his remedies with respect to the claims”); see generally Winstead v.

Williams, No. CV 617-049, 2018 U.S. Dist. LEXIS 3843, at *10 (S.D. Ga. Jan. 9,

2018).

D.    Failure to State a Claim Under The ADA or RA

      Plaintiffs contend in two pages of their response that they have plausibly

alleged violations under the ADA and RA and that “the Jail has made no

accommodations for members of the Disability subclasses to reduce their risk of

exposure” to COVID-19. (Doc. 37, pp. 26-27.) Foremost, Plaintiffs have not


                                        - 11 -
     Case 1:20-cv-02791-JPB-CCB Document 40 Filed 08/31/20 Page 12 of 28




alleged a disability under the ADA or RA.4 Plaintiffs allege only health conditions—

high blood pressure, diabetes, and pulmonary disease—but alleging health

conditions is not tantamount to being disabled. (Doc. 1, ¶¶ 4–7.) “A physical

impairment, standing alone, however, is not necessarily a disability as contemplated

by the ADA. The ADA requires that the impairment substantially limit one or more

of the individual’s major life activities.” Gordon v. E.L. Hamm & Assocs., 100 F.3d

907, 911 (11th Cir. 1996) (citations omitted); see 42 U.S.C. § 12102(2). Plaintiffs

must allege how their health conditions have “substantially limit[ed] one or more of

the major life activities of [Plaintiffs]” to bring a claim under the ADA, and Plaintiffs

have failed to do so here. 42 U.S.C. § 12102(2). Simply put, merely having a health

condition does not mean one is disabled as defined by the ADA, and the failure to

properly allege Plaintiffs have disabilities is fatal to bringing an ADA claim. See

Greenberg v. BellSouth Telecomms., Inc., 498 F.3d 1258, 1265 (11th Cir. 2007)

(holding plaintiff who suffered from diabetes, high blood pressure, and other

conditions could not establish he was disabled pursuant to ADA); Swain v.

Hillsborough Cty. Sch. Bd., 146 F.3d 855, 858 (11th Cir. 1998) (holding plaintiff

who suffered from urinary incontinence and high blood pressure was “not an

individual with a disability as defined by the ADA.”).



4
  “Discrimination claims under the Rehabilitation Act are governed by the same
standards used in ADA cases.” Cash v. Smith, 231 F.3d 1301, 1305 (11th Cir. 2000).
                                         - 12 -
     Case 1:20-cv-02791-JPB-CCB Document 40 Filed 08/31/20 Page 13 of 28




      Next, as for Plaintiffs contention that they were not provided

accommodations, Plaintiffs do not contend that they made a specific demand for

reasonable accommodations, which is fatal to their claim. Rylee v. Chapman, 316

F. App’x 901, 906 (11th Cir. 2009) (“In cases alleging a failure to make reasonable

accommodations, the defendant’s duty to provide a reasonable accommodation is

not triggered until the plaintiff makes a ‘specific demand’ for an accommodation.”).

Additionally, Plaintiffs do not allege that Defendants failed to provide Plaintiffs with

any reasonable accommodations by reason of any disabilities.5 Therefore,

Plaintiffs’ ADA and RA claims should be dismissed for these additional reasons.

E.    “Unconstitutional Punishment” Claim is Subject to Dismissal

      Plaintiffs contend in their response that the “punishment test” in Bell v.

Wolfish, 441 U.S. 520, 535 (1979) and not the Eighth Amendment deliberate

indifference analysis “applies when analyzing the condition of Plaintiffs’ pretrial

confinement.” (Doc. 37, pp. 28-29.) Plaintiffs are wrong and are misconstruing the

standards under well-established Eleventh Circuit precedent. In Bell, the Supreme

Court held that conditions claims brought by pretrial detainees arise under the


5
 Plaintiffs claim that the ADA and RA do not require discrimination by a public
entity of an individual with a disability by reason of their disability. (Doc. 37, p. 27.)
This is incorrect. The Eleventh Circuit recognizes a claim under the ADA and RA
when a plaintiff “was ‘subjected to discrimination’ by a public entity, the [sheriff],
by reason of his disability.” Bircoll v. Miami-Dade Cty., 480 F.3d 1072, 1084 (11th
Cir. 2007) (emphasis added).

                                          - 13 -
     Case 1:20-cv-02791-JPB-CCB Document 40 Filed 08/31/20 Page 14 of 28




Fourteenth Amendment. The Eleventh Circuit, however, has held that the decisional

law applicable to prison inmates applies equally to pretrial detainees. Hamm v.

DeKalb Cty., 774 F.2d 1567, 1574 (11th Cir. 1985); see also Cottrell v. Caldwell,

85 F.3d 1480, 1490 (11th Cir. 1996). As a result, the Eleventh Circuit requires a

plaintiff challenging the conditions of confinement to show both that the deprivation

suffered was objectively serious and that prison officials were deliberately

indifferent to the violation of the plaintiff’s constitutional rights. See Evans v. St.

Lucie Cty. Jail, 448 F. App’x 971, 973–75 (11th Cir. 2011). See also Swain v. Junior,

958 F.3d 1081 (11th Cir. 2020) (“a pre-trial detainee’s rights exist under the due

process clause of the Fourteenth Amendment’ but ‘are subject to the same scrutiny

as if they had been brought as deliberate indifference claims under the Eighth

Amendment.”). Therefore, Plaintiffs’ claim in Count I should be dismissed for

failure to state a claim.

F.     Failure to State a Claim for Habeas Relief Because Claims Relate to
       Conditions at the Jail and They Failed to Exhaust State Court Remedies

       1.     Plaintiffs Are Challenging Conditions of Confinement, Not the Fact
              or Duration of the Confinement

       Plaintiffs contend in their response that “Defendants have incorrectly framed

Plaintiffs’ [habeas] claims as challenges to the conditions of confinement.” (Doc.

37, p. 30.) Plaintiffs’ complaint, however, poses the situation that COVID-19, and

Defendants’ alleged deliberate indifference to the virus, has created conditions of


                                        - 14 -
    Case 1:20-cv-02791-JPB-CCB Document 40 Filed 08/31/20 Page 15 of 28




confinement at the Jail that are in violation of the Constitution. (See, e.g., Doc. 1, ⁋

110, 111, 152, 154, 156, 178, 209, 213, 214, 236.) Plaintiffs’ claims challenge

without any question the alleged conditions at the Jail in response to COVID-19, and

Plaintiffs cite no law to support their request for a release or transfer order due to

COVID-19 related conditions. To the contrary, binding precedent holds that an

inmate cannot challenge his or her conditions of confinement via a habeas petition,

period. Nelson v. Campbell, 541 U.S. 637, 643 (2004) (“[C]onstitutional claims that

merely challenge the conditions of a prisoner’s confinement, whether the inmate

seeks monetary or injunctive relief, fall outside of that core” of habeas relief.); see

also Muhammad v. Close, 540 U.S. 749, 750 (2004) (“Challenges to the validity of

any confinement or to particulars affecting its duration are the province of habeas

corpus, requests for relief turning on circumstances of confinement may be presented

in a § 1983 action.”); Vaz v. Skinner, 634 F. App’x 778 (11th Cir. 2015)

(“Petitioner’s § 2241 petition is not the appropriate vehicle for raising an inadequate

medical care claim, as such a claim challenges the conditions of confinement, not

the fact or duration of that confinement.”).

      Simply, Plaintiffs are not alleging challenges to “the validity of the sentence

itself or the fact of confinement,” which would give them a basis for a habeas corpus

petition under Bryant v. Warden, 738 F.3d 1253, 1288 (11th Cir. 2013). This is a




                                         - 15 -
     Case 1:20-cv-02791-JPB-CCB Document 40 Filed 08/31/20 Page 16 of 28




conditions of confinement suit, and as such, Plaintiffs are not entitled to habeas

relief.

          2.    Plaintiffs’ Habeas Claims Must Be Dismissed Because Plaintiffs
                Have Not Exhausted Available State Court Remedies

          In their response, Plaintiffs cite Santiago-Lugo v. Warden, 785 F.3d 467 (11th

Cir. 2015) and contend that exhaustion of state court remedies is not a requirement

to bring a habeas claim. (Doc. 37, pp. 31–32.) However, Santiago, is inapposite

because that case does not deal with the failure to exhaust state court remedies, but

rather, with the failure to exhaust administrative remedies.

          Plaintiffs also claim there is an “absence of a statutorily mandated exhaustion

requirement;” however, this is also incorrect. (Doc. 37, p. 32.) See 28 U.S.C. §

2254(b)(1) (“An application for a writ of habeas corpus on behalf of a person in

custody pursuant to the judgment of a State court shall not be granted unless it

appears that the applicant has exhausted the remedies available in the courts of the

State.”); see also Hughes v. AG of Fla., 377 F.3d 1258, 1262 n.4 (11th Cir. 2004)

(“the exhaustion of state remedies . . . was codified in 28 U.S.C. § 2254(b), but the

requirement applies to all habeas corpus actions.”).

          Plaintiffs next contend that “[t]he circumstances of this case weigh heavily

against an exhaustion requirement” and that they should have “prompt access to a

federal judicial forum.” (Doc. 37, pp. 32-33.) The Supreme Court, however, has

“reiterated that comity was the basis for the exhaustion doctrine: ‘it is a principle
                                           - 16 -
     Case 1:20-cv-02791-JPB-CCB Document 40 Filed 08/31/20 Page 17 of 28




controlling all habeas corpus petitions to the federal courts, that those courts will

interfere with the administration of justice in the state courts only in rare cases where

exceptional circumstances of peculiar urgency are shown to exist.’” Rose v. Lundy,

455 U.S. 509, 515-16 (1982).

      Comity is at its greatest here, as “the Supreme Court has cautioned, ‘it is

difficult to imagine an activity in which a State has a stronger interest, or one that is

more intricately bound up with state laws, regulations, and procedures, than the

administration of its prisons.’” Woodford v. Ngo, 548 U.S. 81, 94 (2006) (citing

Preiser v. Rodriguez, 411 U.S. 475, 491–492 (1973)). As the interest of comity is

great, and there is not an exceptional circumstance of peculiar urgency here, as

Plaintiffs’ own allegations show that there has not been an outbreak of COVID-19

at the Jail and Plaintiffs have not alleged they are safer from COVID-19 outside of

the Jail, the exhaustion requirement should be enforced and a state court should have

the ability to hear a habeas claim. See Brown v. Plata, 563 U.S. 493, 511 (2011)

(“Courts must be sensitive to the State’s interest in punishment, deterrence, and

rehabilitation, as well as the need for deference to experienced and expert prison

administrators faced with the difficult and dangerous task of housing large numbers

of convicted criminals.”); Powell v. Barrett, 541 F.3d 1298, 1311 (11th Cir. 2008)

(“jailers and corrections officials should be accorded wide-ranging deference in the

adoption and execution of policies and practices.”).


                                         - 17 -
     Case 1:20-cv-02791-JPB-CCB Document 40 Filed 08/31/20 Page 18 of 28




      Further, the Supreme Court’s opinion in Jacobson v. Massachusetts cautions

district courts from usurping state authority to craft measures responsive to a public

health emergency. 197 U.S. 11, 39 (1905). Instead, the courts should only interfere

when states act in an “arbitrary and oppressive” manner. Jacobson, 197 U.S. at 38;

see generally Robinson v. AG, 957 F.3d 1171, 1179 (11th Cir. 2020); Adams &

Boyle, P.C. v. Slatery, 956 F.3d 913, 925 (6th Cir. 2020); In re Abbott, 956 F.3d

696, 716 (5th Cir. 2020).

      Finally, in Money v. Pritzker, 2020 U.S. Dist. LEXIS 63599 (N.D. Ill. Apr.

10, 2020), for example, the court found that there were “serious separation of powers

concerns” inherent in plaintiffs’ actions “because running and overseeing prisons is

traditionally the province of the executive and legislative branches.” Id. at *54. The

court explained that the judiciary is “ill-equipped” to manage thousands of inmates,

particularly in the context of “an ongoing, fast moving public health emergency.”

Id. at *55. Finally, turning to the merits of the habeas petition, the court found that

the plaintiffs failed to exhaust their remedies as they did not give Illinois state courts

a meaningful opportunity to consider their claims before turning to the federal courts

for relief. Id. at *68–75. Ultimately, the court denied their habeas petition because

“Plaintiffs have not made a satisfactory showing that the state court system was not

every bit as available as the federal courts, if not more so.” Id. at *74. Therefore, as

in Money, Plaintiffs’ request for habeas relief should be denied.


                                          - 18 -
     Case 1:20-cv-02791-JPB-CCB Document 40 Filed 08/31/20 Page 19 of 28




G.       Plaintiffs Failed to Follow the PLRA’s Required Procedure to Obtain an
         Inmate Release Order

         Plaintiffs contend in their response that the requirements and limitations on

prisoner release orders under 18 U.S.C. § 3636 do not apply to them, including the

requirement to empanel a three-judge panel. (Doc. 37, pp. 34-35.) Yet, Plaintiffs

cite no precedent to support their contention. Looking to the plain language of 18

U.S.C. § 3626, a prisoner release order “includes any order, including a temporary

restraining order or preliminary injunctive relief, that has the purpose or effect of

reducing or limiting the prison population, or that directs the release from or

nonadmission of prisoners to a prison.” 18 U.S.C. § 3626(g)(4) (emphasis added).

In the face of this plain language, Plaintiffs incorrectly state “an order releasing or

transferring medically vulnerable detainees to protect them form COVID-19 would

not constitute a ‘prisoner release order” . . . .” (Doc. 37, p. 35.) Further, Plaintiffs

claim in their complaint “[r]elease is needed . . . to reduce the jail’s population”—

language almost word-for-word the definition of a “prison release order.” (Doc. 1,

p. 67)

         Plaintiffs are seeking release as a remedy for the allegedly unconstitutional

conditions at the Jail—either for themselves or others—but the PLRA prevents this

Court from granting that relief. Under the PLRA, “[t]he authority to order release of

prisoners as a remedy to cure a systemic violation of the Eighth Amendment is a

power reserved to a three-judge district court, not a single-judge district court.”
                                         - 19 -
     Case 1:20-cv-02791-JPB-CCB Document 40 Filed 08/31/20 Page 20 of 28




Brown, 563 U.S. at 500 (2011) (citing 18 U.S.C. § 3626(a)); see 18 U.S.C. §

3626(a)(3)(B) (“In any civil action in Federal court with respect to prison conditions,

a prisoner release order shall be entered only by a three-judge court[.]”).

Additionally, such an order may not be entered unless “(i) a court has previously

entered an order for less intrusive relief that has failed to remedy the deprivation of

the Federal right sought to be remedied through the prisoner release order; and (ii)

the defendant has had a reasonable amount of time to comply with the previous court

orders.” 18 U.S.C. § 3626(a)(3)(A). And even a three-judge court may not order

prisoners released to remedy unconstitutional prison conditions until “the court finds

by clear and convincing evidence” that “(i) crowding is the primary cause of the

violation” and “(ii) no other relief will remedy [it.]” 18 U.S.C. § 3626(a)(3)(E)(i)(ii).

      Three recent federal COVID-19 inmate cases confirm Defendants’ position

on several points and highlight the fatal flaws in Plaintiffs’ compliant.

      The Illinois district court’s decision in Money is the most significant of the

cases, as it analyzed an action practically identical to this one. 2020 U.S. Dist. LEXIS

63599 (N.D. Ill. Apr. 10, 2020). In Money, ten individuals in various Illinois

Department of Corrections (“IDOC”) facilities brought two class action lawsuits

“seeking release of prisoners from IDOC facilities in light of the COVID-19

pandemic.” Id. at *7. One suit was brought under § 1983; the other was a petition

for writs of habeas corpus under 28 U.S.C. § 2254. As the court summarized: “The


                                         - 20 -
     Case 1:20-cv-02791-JPB-CCB Document 40 Filed 08/31/20 Page 21 of 28




foundation of each suit is essentially the same: Plaintiffs argue that the prison setting

makes them (and other purported class members) especially vulnerable to COVID-

19, that the state government’s responses to the danger are insufficient or not fast

enough or both, and that the only way to solve the problem is moving prisoners out

of prisons.” Id. at *8. Plaintiffs claimed that “reducing the prison population is the

only meaningful way to prevent the harms posed by COVID-19 in the prison

setting.” Id. at *16.

      The court found that the plaintiffs’ § 1983 claims were subject to the PLRA’s

limitations. Id. at *32–47. The court analyzed whether the plaintiffs were seeking a

“prisoner release order” that would need to be decided by a three-judge panel under

the PLRA. Id. During the lawsuit, the plaintiffs walked-back their original request

for release and claimed they were now only seeking “a process through which

subclass members eligible for medical furlough will be identified and evaluated

based on a balancing of public safety and public health needs, and transferred

accordingly.” Id. at *28–29 (quotations omitted). The court found that even this

watered-down request was effectively a request for a prisoner release order as it was

intended to further the lawsuits’ main purpose—which was to reduce or limit the

IDOC’s prison population. Id. at *42, 43. The court held that, under the PLRA’s

specific procedures regarding prisoner release orders and due to the relief being




                                         - 21 -
     Case 1:20-cv-02791-JPB-CCB Document 40 Filed 08/31/20 Page 22 of 28




requested, it could not grant the plaintiffs’ § 1983-based request for prisoner release.

Id. at *75.

      Further, the court found that there were “serious separation of powers

concerns” inherent in plaintiffs’ actions “because running and overseeing prisons is

traditionally the province of the executive and legislative branches.” Id. at *54. The

court explained that the judiciary is “ill-equipped” to manage thousands of inmates,

particularly in the context of “an ongoing, fast moving public health emergency.”

Id. at *55.

      Finally, turning to the merits of the habeas petition, the court found that the

plaintiffs failed to exhaust their remedies as they did not give Illinois state courts a

meaningful opportunity to consider their claims before turning to the federal courts

for relief. Id. at *68–75. Ultimately, the court denied their habeas petition because

“Plaintiffs have not made a satisfactory showing that the state court system was not

every bit as available as the federal courts, if not more so.” Id. at *74.

      In the second case, Sacal-Micha v. Longoria, 2020 U.S. Dist. LEXIS 62471

(S.D. Tex. Apr. 9, 2020), the District Court for the Southern District of Texas found

that a writ of habeas corpus was not a proper vehicle for challenging an inmate’s

conditions of confinement due to COVID-19. In Sacal-Micha, the petitioner who

filed a habeas petition seeking immediate release was “elderly and has serious

underlying medical conditions.” Id. at *1. The petitioner sought release due to the


                                         - 22 -
    Case 1:20-cv-02791-JPB-CCB Document 40 Filed 08/31/20 Page 23 of 28




“possibility of a COVID-19 outbreak within the detention center . . . and the

Respondents’ alleged inability to protect him from contracting the virus or providing

him with adequate medical attention.” Id. Specifically, the petitioner claimed that

the respondents had not implemented sufficient social distancing measures, the

universal use of mask and gloves, and various other measures to protect against the

spread of COVID-19. Id. at *5.

      The court noted that the “‘sole function’ of a habeas petition is to ‘grant relief

from unlawful imprisonment or custody’” and that “[d]istrict courts have . . .

den[ied] habeas relief based solely on alleged inadequate conditions of detention.”

Id. at * 7. The court found the petitioner’s lawsuit was “[a]t its core” challenging his

conditions of confinement and that habeas relief is unavailable in such a suit. Id. at

*8. Thus, the court held that the petition should be dismissed under Fed. R. Civ. P.

12(b)(6). Id. at *24.

      In a third case, Coleman v. Newsom, 2020 U.S. Dist. LEXIS 62575 (E.D. Cal.

Apr. 4, 2020), a three-judge federal court in California clarified how the PLRA’s

limits applied to COVID-19-based claims for a prisoner release order. The presiding

three-judge court was established in 2007 under the PLRA to consider whether a

prisoner release was warranted due to structural failures in California’s prison

system. Id. at *5. Recently, two classes of inmates incarcerated in California state

prisons filed a motion asking the court to order the release of a significant number


                                         - 23 -
    Case 1:20-cv-02791-JPB-CCB Document 40 Filed 08/31/20 Page 24 of 28




of prisoners “so that the prison population can be reduced to a level sufficient to

allow physical distancing to prevent the spread of COVID-19.” Id.

      The three-judge court rejected the plaintiffs’ motion. Id. at *6. The court noted

that the “PLRA places significant restrictions on a federal court’s authority to order

the release of prisoners as a remedy for a constitutional violation.” Id. at *13. The

court found that the plaintiffs likely could not satisfy the PLRA’s requirements “at

this point because there have not yet been any orders requiring Defendants to take

measures short of release to address the threat of the virus; nor have Defendants had

a reasonable time in which to comply.” Id. at *14.

      These three cases confirm Defendants’ position and highlight the reasons why

the relief sought by Plaintiffs should be denied.

                               II.   CONCLUSION

      For the reasons stated herein, and in Defendants’ initial brief, Plaintiffs’

complaint should be dismissed.

                                       FREEMAN MATHIS & GARY, LLP

                                       /s/ A. Ali Sabzevari
                                       Jack R. Hancock
                                       Georgia Bar No. 322450
                                       jhancock@fmglaw.com
                                       A. Ali Sabzevari
                                       Georgia Bar No. 941527
                                       asabzevari@fmglaw.com
                                       Jacob W. Loken
                                       Georgia Bar No. 200193
                                       jloken@fmglaw.com
                                        - 24 -
    Case 1:20-cv-02791-JPB-CCB Document 40 Filed 08/31/20 Page 25 of 28




                                  Attorneys for Defendants

661 Forest Parkway, Suite E
Forest Park, GA 30297
(404) 366-1000 (telephone)
(404) 361-3223 (facsimile)




                                   - 25 -
    Case 1:20-cv-02791-JPB-CCB Document 40 Filed 08/31/20 Page 26 of 28




                     CERTIFICATE OF COMPLIANCE

      I hereby certify, pursuant to Local Rule 7.1(D), that the foregoing

memorandum of law has been prepared in accordance with Local Rule 5.1(C)

(Times New Roman font, 14 point).

      This 31st day of August, 2020.

                                       FREEMAN MATHIS & GARY, LLP

                                       /s/ A. Ali Sabzevari
                                       A. Ali Sabzevari
                                       Georgia Bar No. 941527
                                       asabzevari@fmglaw.com

                                       Attorney for Defendants

661 Forest Parkway, Suite E
Forest Park, GA 30297
(404) 366-1000 (telephone)
(404) 361-3223 (facsimile)
    Case 1:20-cv-02791-JPB-CCB Document 40 Filed 08/31/20 Page 27 of 28




                        CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically submitted the foregoing

DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS to the

Clerk of Court using the CM/ECF system which will automatically send electronic

mail notification of such filing to counsel of record who are CM/ECF system

participants:

            Ryan Primerano                        Kosha S. Tucker
             Sarah Geraghty                 American Civil Liberties Union
             Jeremy Cutting                    Foundation of Georgia
          Southern Center for                     P.O. Box 77208
             Human Rights                     Atlanta, Georgia 30357
            60 Walton Street                    ktucker@acluga.org
        Atlanta, Georgia 30303
         rprimerano@schr.org                       Brandon Buskey
          sgeraghty@schr.org                      Robert W. Hunter
           ccutting@schr.org                    American Civil Liberties
                                                  Union Foundation
           Stephen L. Pevar                        125 Broad Street
       American Civil Liberties                  New York, NY 10004
           Union Foundation                       bbuskey@aclu.org
           765 Asylum Ave
      Hartford, Connecticut 06105                    David C. Fathi
            spevar@aclu.org                     American Civil Liberties
                                                   Union Foundation
                                           915 Fifteenth Street, Seventh Floor
                                                Washington, DC 20005
                                                    dfathi@aclu.org


      This 31st day of August, 2020

                                      /s/ A. Ali Sabzevari
   Case 1:20-cv-02791-JPB-CCB Document 40 Filed 08/31/20 Page 28 of 28




                                 A. Ali Sabzevari
                                 Georgia Bar No. 941527
                                 asabzevari@fmglaw.com

                                 Attorney for Defendants

FREEMAN MATHIS & GARY, LLP
661 Forest Parkway, Suite E
Forest Park, GA 30297
(404) 366-1000 (telephone)
(404) 361-3223 (facsimile)
